Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Currently, claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on 01/29/2021 ("01-29-21 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 01-29-21 IDS is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 131f and 132f in Figure 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 1B show(s) modified forms of construction in the same view. Buried routing trace 131d and surface routing trace 131b have been depicted to have the same solid lines. The buried routing trace 131b appears to either penetrate the buffer integrated circuit 120 or be situated on the top surface of the integrated circuit.  It would be helpful to use dotted lines to designate a routing trace that is buried and keep the solid line for routing traces that are run on the surface.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  PACKAGED INTERGRATED DEVICE HAVING MEMORY BUFFER INTEGRATED CIRCUIT ASYMMETRICALLY POSITIONED ON SUBSTRATE

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite, because "the memory buffer integrated circuit" in the last paragraph of claim 1 lacks antecedent basis. It has been assumed to be "the memory buffer integrated circuit die". 
	Claims 2-7 are indefinite, because they depend from the indefinite claim 1. 
	
Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 9,076,500 B2 to Osanai to et al. ("Osanai") (cited in the 01-29-21 IDS).
Figs. 17, 18, 8 and 9 of Osanai have been provided/annotated to support the rejection below: 
[AltContent: textbox (SC1*)][AltContent: textbox (SC1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E1)]
[AltContent: textbox (SC2*)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (SC2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E2)][AltContent: textbox (CL)][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    388
    559
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    435
    349
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    374
    438
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    502
    410
    media_image5.png
    Greyscale

	Regarding independent claim 1, Osanai teaches a packaged integrated device (see Fig. 17; see also Figs. 18, 8 and 9), comprising:
	a package substrate 510 (col. 14, ln 5-23 - "module substrate 510") having a first plurality of connection conductors L40, L41 (col. 14, ln 5-23 discloses lines L40 and L41, Fig. 18 shows a depiction of lines L40 and L41 embedded in the module substrate 510.) and a second plurality of connection conductors L42, L43 (col. 14, ln 5-23 discloses lines L42 and L43; see Fig. 18);
	the package substrate 510 having a surface that is substantially rectangular, the substantially rectangular surface having a first edge E1 and a second edge E2, the first edge E1 and the second edge E2 defining a package centerline CL that is substantially parallel to the first edge E1 and the second edge E2 and substantially equidistant between the first edge E1 and the second edge E2;
	a memory buffer integrated circuit die 401 (col. 8, ln 62-67 - "Turning to FIG. 8, the command address register buffer 401 includes input terminals 411 and 412 which are connected to the command address connectors 121, output terminals 421 to 424 which are connected to the memory chips 200...") mounted to the surface, the memory buffer integrated circuit die 401 having a first plurality of die connections connected to the first plurality of connection conductors 40, 41 via a first plurality of signal conductors SC1, the memory buffer integrated circuit die 401 having a second plurality of die connections connected to the second plurality of connection conductors 42, 43 via a second plurality of signal conductors SC2, the memory buffer integrated circuit 401 configured to receive at least a first plurality of command/address signals from a host (e.g., memory controller) via the first plurality of die connections 411, 412 (col. 8, ln 62-67 - "Turning to FIG. 8, the command address buffer 401 includes input terminals 411 and 412 which are connected to the command address connectors 121..."; col. 3, ln 47-63 - "The connectors 120 are classified into command address signal CA and a control signal CTRL are supplied from the memory controller..."; col. 3, ln 64 - col. 4, ln 3 - "The 'command address signal CA' refers to a group of signals including an address signal ADD and a command signal CMD."), the memory buffer integrated circuit 401 configured to transmit a second plurality of command/address signals to at least one memory device 200 via the second plurality of die connections 421, 422, 423, 424 (col. 8, ln 62-67 - "Turning to FIG. 8, the command address register buffer 401 includes...output terminals 421 to 424 which are connected to the memory chips 200...");
	the first plurality of connection conductors L40, L41 disposed between the package centerline CL and the first edge E1, the second plurality of connection conductors L42, L43 disposed between the first plurality of connection conductors L40, L41 and the second edge E2;
	the memory buffer integrated circuit 401 disposed such that a first average distance from the memory buffer integrated circuit die 401 to the first plurality of connection conductors L40, L41 is less than a second average distance from the memory buffer integrated circuit die 401 to the second plurality of connection conductors L42, L43 (Area 480L of the command address buffer 401 is shifted upwards, which shortens the length of L40 with respect to L43 for example).
	Regarding claim 3, Osanai teaches the memory buffer integrated circuit die 401 that is mounted to the surface with the first plurality of die connections 411, 412 and second plurality of die connections 421, 422, 423, 424 facing the surface. 
	Regarding claim 4, Osanai teaches a majority of lengths of the first plurality of signal conductors SC1 is less than a majority of lengths of the second plurality of signal conductors SC2. 
	Regarding claim 5, Osanai teaches a first average length of the first plurality of signal conductors SC1 is less than a second average length of the second plurality of signal conductors SC2.
	Regarding claim 6, Osanai teaches each length of the first plurality of signal conductors SC1* is less than an average length of the second plurality of signal conductors SC2*.
	Regarding claim 7, Osanai teaches each length of the first plurality of signal conductors SC1* is less than each length of the second plurality of signal conductors SC2*.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 2 is objected to for depending on a rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 2. 
	 
Independent claim 8 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, 
a package substrate comprising host/command address balls connected to host command/address signal conductors, and memory device command/address signal balls connected to memory device command/address signal conductors.
Claims 9-14 are allowed for depending on the allowed independent claim 8. 

Independent claim 15 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 15,
a substrate comprising host command/address signal balls connected to host command/address signal conductors, and memory device command/address signal balls connected to memory device command/address signal conductors, the host command/address signal balls and the memory device command/address signal balls configured to electrically connect the BGA package to an external substrate,
the memory device command/address signal balls connected to memory device command/address signal interface circuits of the memory buffer integrated circuit via the memory device/command/address signal conductors, the memory buffer integrated circuit mounted to the substrate such that an average distance from host command/address signal interface circuits to the host command/address signal balls is less than a second average distance from the memory device command/address signal interface circuits to the memory device command/address signal balls.
Claims 16-20 are allowed for depending on the allowed independent claim 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No. US 9,747,037 B2 to Cai
Pub. No. US 2014/0289574 A1 to Tsern et al.
Pub. No. US 2013/0194854 A1 to Shaeffer et al.
Pub. No. US 2009/0327565 A1 to Ware
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        07 May 2022

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.